ON MERITS.
ESTOPINAL, J.
The issues involved in this case are identical with those in the case of the Ahrens & Ott Manufacturing Company vs. E.,J. Caire et als, decided this day. For the reasons assigned in that opinion, it is hereby ordered, adjudged and decreed that the judgment appealed from in the instant case *153is annulled, avoided and reversed and it is further ordered, adjudged and decreed that this cause be remanded to the lowef Court for trial de novo according to.the views expressed in the matter of the Ahrens & Ott Manufacturing Company vs. É. J. Caire, appellee to pay the costs of appeal. The costs of the District Court to await the final decision of the cause.
April 6, 1908.
Rehearing refused April 20, 1908.